             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00059-MR-WCM-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                  ORDER
                                 )
JASON LEE GROSS,                 )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

Defendant’s Motion for Downward Variance [Doc. 47].

     The Defendant, through counsel, moves the Court for leave to file a

Motion for Downward Variance and letters of support attached thereto [Doc.

45] under seal in this case. For grounds, counsel states that the motion

includes sensitive content, as well as references to the Presentence

Investigation Report. [Doc. 47].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. See id. at 491-92.

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on April 5, 2019, and it has been accessible to the public through

the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. As for other information a

defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. For instance, identities of and

information regarding a defendant’s family members (particularly minors) are

rarely germane to the factors for sentencing and thus would ordinarily be

allowed to be redacted. Id. at 492.

                                       2
      Here, portions of the Defendant’s Motion contain case material and

information of the nature that are under some circumstances sealed and

appropriate to be shielded from public access. See United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). The Motion and letters of support thereto

also contain information regarding the Defendant’s strong family and

community support. However, the Defendant’s strong family and community

support are central to the argument Defendant makes in favor of a downward

variance. Particularly, there is no basis to support a decision to seal the

Defendant’s letters of support. Therefore, the public’s right to know the bases

for the actions of this Court outweigh any privacy interest of the Defendant

and the other involved persons.

      Having considered less drastic alternatives to sealing the Defendant’s

Motion and letters thereto, the Court concludes that less drastic alternatives

to wholesale sealing of the Defendant’s Motion and letters thereto are

feasible.

      Accordingly, the Defendant’s Motion to Seal is granted in part and

denied in part, and counsel shall be permitted to file the Motion [Doc. 47]

under seal. However, the Defendant shall also file a publicly accessible

version of the Motion redacting only those portions containing case material

and information of the nature that is allowed to be sealed pursuant to this

                                      3
Order, which are found in the Motion at lines seven, eight, nine, ten, and

eleven on page 1, and a single word in line six on page 2.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Defendant’s Motion for Downward Variance [Doc. 47] is GRANTED IN PART

and DENIED IN PART. Specifically, the Defendant’s Motion to Seal is

GRANTED to the extent that the Motion for Downward Variance [Doc. 45]

shall be filed under seal and shall remain under seal until further Order of the

Court. The Defendant’s Motion to Seal [Doc. 47] is DENIED to the extent that

the Defendant shall file a redacted version of the Motion for Downward

Variance on the public docket prior to the sentencing hearing in this matter.

Further, if the Defendant intends to rely on the letters of support [Doc. 45-1]

in support of his arguments, the Defendant shall file an unredacted version

of the letters of support on the public docket prior to the sentencing hearing

in this matter.

      IT IS SO ORDERED.
                                   Signed: April 10, 2019




                                        4
